Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 12/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notch” of Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is suggested that Applicant provide a reference number for the claimed limitation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 Line 2 recites “thereof”, it is suggested that Applicant add --thereof the dome-- for clarity.                 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20060286339).
Regarding Claim 1, Chen teaches a balance trainer comprising:                 a dome 10 forming:                           an outer edge 121; and                           a base 16 formed with the dome integrally and forming (Refer to Paragraph [0022]:”The hemispherical top (12) has a bottom, an annular lip (121) and an opening (120). The opening (120) is defined in the bottom of the hemispherical top (12). The annular lip (121) is formed around the opening (120).”): Refer to annotated Fig. 1 below Paragraph [0024]:” The method of mounting the supporting base (16) to the annular lip (121) may be binding or heat melting.”).
    PNG
    media_image1.png
    640
    684
    media_image1.png
    Greyscale

Regarding Claim 2, Chen continues to teach wherein an outer diameter of the outer edge of the dome and an outer diameter of the connecting edge of the base are equal in size (Refer to annotated Fig. 2 of Chen above to depict that the edges are the same diameter in order to being melt connected
Regarding Claim 3, Chen continues to teach further comprising: at least one non-slip pattern 322 on an outer surface thereof (Refer to Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20050009677) in view of Chen (US 20060286339).
Regarding Claim 1, Yang teaches a balance trainer comprising:                    a dome 4 forming:                              an outer edge; and                            a base 2 formed with the dome 4:                                        a connecting edge connected to the outer edge of the dome ((Refer to annotated Fig.2 below).
    PNG
    media_image2.png
    712
    635
    media_image2.png
    Greyscale
                Yang teaches that the dome and base are held together (Refer to Paragraph [0022]) but fails to teach wherein the connecting edge melt-connected to the outer edge of the dome. Chen teaches a dome comprising an edge that is melt-connected to an edge of a base (Refer to Chen Fig. 1 below Paragraph [0024]:” The method of mounting the supporting base (16) to the annular lip (121) may be binding or heat melting.”). Chen is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the connection between the outer edge of the dome with the connecting edge of 
Regarding Claim 3, Yang in view of Chen continues to teach further comprising: at least one non-slip pattern 411 on an outer surface thereof.
Regarding Claim 5, Yang in view of Chen continues to teach further comprising:  20a plurality of paving pads 25 mounted on the base 2 (Refer to Fig. 3 Paragraph [0018]:” and is provided on the bottom thereof with a plurality of footings 25 to support the base disk 2.”).
Regarding Claim 6, Yang in view of Chen fail to teach wherein: ingredients of the dome include: polyvinyl chloride paste resin, an amount thereof ranging from 24 90 parts to 100 parts by weight; a plasticizer, an amount thereof ranging from 45 parts to 55 2 parts by weight; a viscosity reducer, an amount thereof ranging from 3.5 parts to 4.5 parts by weight; and a stabilizing agent, an amount thereof ranging from 1 part to 3 parts by weight; and ingredients of the base include: polyvinyl chloride paste resin, an amount thereof ranging from 180 parts to 220 parts by weight; a plasticizer, an amount thereof ranging from 35 parts to 45 parts by weight; a viscosity reducer, an amount thereof ranging from 14 parts to 18 parts by weight; and a stabilizing agent, an amount thereof ranging from 1 part to 3 parts by weight. However, the Office takes the position that Applicant does not provide criticality to the disclosed ingredients over others known in the art for balance domes and therefore such materials and weight are considered to be a matter of obvious design choice found through routine experimentation to produce expected results and therefore does not patentably distinguish the invention over prior arts. Furthermore, it has been held to be within the general skill of a worker in the art to select a known 
Regarding Claims 7 and 8, Yang in view of Chen fails to teach wherein, in the dome: the plasticizer contains: epoxidized soybean oil, tributyl citrate, dioctyl terephthalate, or combinations thereof; the viscosity reducer contains: PVC viscosity reducer D-80, 2,2,4-trimethylpentane-1,3-diyl bis(2-methylpropanoate), or a combination thereof; and the stabilizing agent contains liquid calcium zinc stabilizing agent and wherein, in the base: 1 the plasticizer contains: epoxidized soybean oil, tributyl citrate, acetyl 2 tributyl citrate, dioctyl terephthalate, DNCH, or combinations thereof, the viscosity reducer contains: PVC viscosity reducer D-80, 2,2,4-trimethylpentane-1,3-diyl bis(2-methylpropanoate), or a combination thereof, and the stabilizing agent contains liquid calcium zinc stabilizing agent. However, the Office takes the position that Applicant does not provide criticality to the disclosed ingredients over others known in the art for balance domes and therefore such materials and weight are considered to be a matter of obvious design choice found through routine experimentation to produce expected results and therefore does not patentably distinguish the invention over prior arts. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20050009677) in view of Chen (US 20060286339) as applied above, further in view of Riazi (US 20060040808).
Regarding Claim 4, Yang in view of Chen continues to teach further comprising:                    at least one buckle formed integrally on a protrusion of the base 2 (Refer to Yang annotated Fig. 2 above to depict that the protrusion is the rim of the base 2);                    each one of the at least one buckle comprising:                    a notch 23 from an outer edge of the protrusion; and                   a through hole 231 formed through the protrusion and inner than the notch 23, but fails to teach a notch concaved from an outer edge of the protrusion. Raizi teaches a base comprising at least one buckle 60 wherein each 15one of the at least one buckle comprising:  16a notch 62 concaved from an outer edge of the protrusion; and 17a through hole formed through the protrusion and inner than 18the notch.
    PNG
    media_image3.png
    767
    504
    media_image3.png
    Greyscale
                     Riazi is analogous with Applicants invention in that they both teach coupling connection in a base for attachment of an exercise band (Refer to Fig. 1) and therefore it would have been obvious to modify the base of Yang to be in view of Raizi such that the at least one buckle 60 wherein each 15one of the at least one buckle comprising:  16a notch 62 concaved from an outer edge of the protrusion; and 17a through hole formed through the protrusion and inner than 18the notch since Raizi teaches that such a  Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of attach references for art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784